Case 1:18-cv-03728-SDG Document 24-1 Filed 03/06/20 Page 1 of 5




EXHIBIT
   A
                           Case 1:18-cv-03728-SDG Document 24-1 Filed 03/06/20 Page 2 of 5



                                   United States ex rel. Heller v. Guardian Pharmacy
                                                 Complaint - Exhibit A
                                            Examples of Kickback Scheme

                                              Type of
                                             Pharmacy Medication                 Patient Annual #      Annual Sales
                                 Guardian    Consulting Packaging      eMAR      Count Scripts          Revenues
     Customer Name                Code        Services   System        System     (est.)  (est.)        (estimate)

Assisted Living Communities - Guardian
Provides Free or Below Fair Market Value
Consulting Services
Eagles Landing Senior Living DOGEAG      Pharmacist       Strip       None         44     3,696     $205,920

Elmcroft Milford Chase           ELMCHA      Pharmacist   Strip       None         66     5,544     $308,880
Provident Village at Creekside   PRSMYR      Pharmacist   Strip       None         35     2,940     $163,800
Waterford at Hidden Lake         WATHID      Pharmacist   Strip       None         38     3,192     $177,840
Waterford at Oakwood             WATERF      Pharmacist   Strip       None         66     5,544     $308,880


Assisted Living Communities - Guardian
Provides Free or Below Fair Market Value
Consulting Services & Free Installation of
eMAR System
Addington Place Alpharetta   TBD             Pharmacist   Strip       QuickMAR     35     2,940     $163,800
Addington Place Johns Creek TBD              Pharmacist   Strip       QuickMAR     46     3,864     $215,280
Antebellum Grove (former     ANTBEL          Pharmacist   MOT         ECP          44     3,696     $205,920
customer)*
Canterfield of Kennesaw      TBD             Pharmacist   Strip       QuickMAR     20     1,680     $93,600
Dogwood Forest Dunwoody DOGDUN               Pharmacist   Strip       QuickMAR     46     3,864     $215,280
Dogwood Forest Grayson       DOGGRY          Pharmacist   Strip       QuickMAR     31     2,604     $145,080
Gardens of Shiloh Point      SHILOH          Pharmacist   Card        QuickMAR     35     2,940     $163,800



                                                                  1
                          Case 1:18-cv-03728-SDG Document 24-1 Filed 03/06/20 Page 3 of 5



                               United States ex rel. Heller v. Guardian Pharmacy
                                             Complaint - Exhibit A
                                        Examples of Kickback Scheme


                                          Type of
                                         Pharmacy Medication                  Patient Annual #      Annual Sales
                              Guardian   Consulting Packaging      eMAR       Count Scripts          Revenues
     Customer Name             Code       Services   System        System      (est.)  (est.)        (estimate)
Gracemont                     GRACE      Pharmacist   Strip       QuickMAR      68     5,712     $318,240
Morningside Gainesville       MSGAIN     Pharmacist   Strip       QuickMAR      30     2,520     $140,400
Northlake Gardens             MSTUCK     Pharmacist   Strip       QuickMAR      50     4,200     $234,000
Oaks Braselton                OAKBRA     Pharmacist   Strip       PCC           71     5,964     $332,280
Oaks Hampton                  OAKHAM     Pharmacist   Strip       PCC           70     5,880     $327,600
Oaks Post Road                OAKPST     Pharmacist   Strip       PCC           74     6,216     $346,320
Oaks Towne Lake               OAKTWN     Pharmacist   Strip       PCC           34     2,856     $159,120
Orchard at Tucker             ORCHRD     Pharmacist   Strip       QuickMAR      38     3,192     $177,840
Phoenix Milton                PHXMIL     Pharmacist   Strip       QuickMAR      41     3,444     $191,880
Rosewood at Fort Ogelthorpe   FTOGLE     Pharmacist   Strip       QuickMAR      91     7,644     $425,880
St. Ives                      STIVES     Pharmacist   Strip       QuickMAR      38     3,192     $177,840
The Madeline at Decatur       TBD        Pharmacist   Strip       Eldermark     35     2,940     $163,800
(former customer)
Winnwood Retirement           WINWOO     Pharmacist   Strip       QuickMAR      38     3,192     $177,840
Woodland Ridge                WOODLA     Pharmacist   Strip       QuickMAR      50     4,200     $234,000




                                                              2
                        Case 1:18-cv-03728-SDG Document 24-1 Filed 03/06/20 Page 4 of 5



                              United States ex rel. Heller v. Guardian Pharmacy
                                            Complaint - Exhibit A
                                       Examples of Kickback Scheme



                                           Type of
                                          Pharmacy Medication              Patient Annual #      Annual Sales
                            Guardian      Consulting Packaging    eMAR     Count Scripts          Revenues
     Customer Name           Code          Services   System      System    (est.)  (est.)        (estimate)
Personal Care Homes - Guardian Provides
Free or Below Fair Market Value
Consulting Services
Gardens of Fayetteville    FAYETT         Nurse     Strip        None        40     3,360     $187,200
Heritage of Brookstone     BROOKS         Nurse     Strip        None        30     2,520     $140,400
Heritage of Sandy Plains   SANDYP         Nurse     Strip        None        49     4,116     $229,320
Ivy Springs Manor          IVYSPR         Nurse     Strip        None        60     5,040     $280,800
Manchester Court           MANCRT         Nurse     Strip        None        35     2,940     $163,800
Medlock Gardens            MEDLOC         Nurse     Strip        None        30     2,520     $140,400
Morningside Alpharetta     DOGALP         Nurse     Strip        None        61     5,124     $285,480
Mt. Vernon Towers          MTVERN         Nurse     Strip        None        14     1,176     $65,520
Palms at Lake Spivey       PALMS          Nurse     Strip        None        17     1,428     $79,560
Parc at Duluth             TBD            Nurse     Strip        None        20     1,680     $93,600
St. George Village         STGEOR         Nurse     Strip        None        26     2,184     $121,680
Summer's Landing Bayberry SLJONE          Nurse     Strip        None        19     1,596     $88,920
Trace Jonesboro
Wesley Woods Towers        TBD            Nurse     Strip        None        28     2,352     $131,040
Personal Care




                                                            3
                          Case 1:18-cv-03728-SDG Document 24-1 Filed 03/06/20 Page 5 of 5



                                United States ex rel. Heller v. Guardian Pharmacy
                                              Complaint - Exhibit A
                                         Examples of Kickback Scheme


                                              Type of
                                             Pharmacy Medication               Patient Annual #      Annual Sales
                              Guardian       Consulting Packaging    eMAR      Count Scripts          Revenues
     Customer Name             Code           Services   System      System     (est.)  (est.)        (estimate)
Personal Care Homes - Guardian Provides
Free or Below Fair Market Value
Consulting Services & Free Installation of
eMAR System
Azalea House                 AHOUSE          Nurse     Strip        QuickMAR     16     1,344     $74,880
Campbellstone                CMPBEL          Nurse     Strip        QuickMAR     20     1,680     $93,600
Country Gardens Dunwoody* CGDUNW             Nurse     MOT          ECP          33     2,772     $154,440
Eastside Gardens             ESGDN           Nurse     Strip        QuickMAR     47     3,948     $219,960
Hollander Senior Living      HLSNDY          Nurse     Strip        QuickMAR     33     2,772     $154,440
Sandy Springs
Magnolia Gardens             TBD             Nurse     Strip        QuickMAR     30     2,520     $140,400
Magnolia Senior Living       MAGNOL          Nurse     Strip        QuickMAR     44     3,696     $205,920
Villas at Canterfield        VILLAS          Nurse     Strip        QuickMAR     54     4,536     $252,720



                                                       Total Patient Count:                       1,940

                                                       Total Prescriptions Filled Each Year:      162,960

                                                       Total Annual Sales Revenues:               $9,079,200




                                                               4
